PER CURIAM.
Jamie Brunk appeals the summary denial of her motion for postconviction relief under Florida Rule of Criminal Procedure 3.850, alleging three claims of ineffective assistance of counsel. As to Ground One, we affirm. We reverse as to Grounds Two and Three because the trial court failed to attach records that conclusively refute these two claims.
Accordingly, we reverse that part of the order' under review summarily denying Grounds Two and Three and remand this case to the trial court to either attach the necessary records that conclusively refute those claims or hold an evidentiary hearing.
AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA, COHEN and EDWARDS, JJ., concur.